DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, “membrane having a particular depth rating that is incompatible with a desired time constant of the sensor” (italics added) is problematic, as there is no connection at all between the membrane depth and desired time constant in the context of Figure 3.  As there is no connection at all, “incompatible” is confusing.  As per the disclosure, consider that the term “incompatible” relates to when the conventional sensor “is placed in cavity 202 behind the barometric vent 310” (Para 45), which positioning negatively increases the time constant.  (There is some meaning to compatibility there, but such is not the invention) Claim 5 does not provide any reference for an incompatible depth rating in the context of the application.  The disclosure states that the membrane depth rating can be incompatible when the sensor is inside of cavity 202, and sensing the environment of cavity 202; but the sensor of Figure 3 has direct access to the external environment 350 by way of port 302-2.  In effect, in the context of Figure 3, the term “incompatible” is confusing because the performance of the sensor is independent of the depth rating of the membrane.  When 2 items are independent, the 2 items are neither “incompatible” or - - compatible - - .  What can the term “incompatible” possibly mean in this instance.  Should “incompatible” (claim 5) have read - - independent - - ?   Is there support for - - independent - - ?
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20180063634 A1
Dave et al. hereinafter Dave
US 20170094796 A1
Lor et al. hereinafter Lor
US 20100300207 A1
DING et al. hereinafter DING
US 20160058375 A1
Rothkopf
US 20180035203 A1
HIRAI et al. hereinafter HIRAI


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.1	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave.
With respect to claim 1, Dave discloses a portable electronic device (FIG. 10 illustrates water-resistant electronic device 90) comprising: 
a housing (housing 91) defining a sealed cavity (¶[0090] discloses liquid or gas are prevented from seeping into or out of the interior chamber 92); 
a component disposed within the sealed cavity (¶[0091] discloses electronic component 99 positioned within housing 91);  
a barometric vent (Fig. 10 illustrates barometric vent 97) disposed in a first port (chassis 98 forms the first port) defined by the housing (housing 91) and in communication with the sealed cavity (interior chamber 92); and 
a sensor disposed (pressure sensor 94) in a second port defined by the housing (area where sensor 94 mounted in housing 91 is interpreted as second port) and isolated from the  first port (as can be seen from Fig. 10, the first and second port are isolated from each other).
With respect to claim 6, Dave discloses the portable electronic device of claim 1, wherein the sensor is a pressure transducer (¶[0089] discloses pressure sensor 94).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.1	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of HIRAI.
With respect to claim 2, Dave discloses the portable electronic device of claim 1 above. Dave discloses the sensor is positioned at the second port. However, Dave is silent about the sensor being positioned between the sealed cavity and a secondary barometric vent in the second port, the secondary barometric vent configured to prevent liquid from contacting the sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dave with the teachings of HIRAI so that Dave’s sensor will be positioned between the sealed cavity and waterproof sound-permeable membrane for the predicable benefit of protecting the sensor from external environment. Doing so, would be obvious as the waterproof sound-permeable membrane of HIRAI performs the same function as the barometric vent of Dave’s invention which is resistant to penetration by water.
6.2	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Lor.
With respect to claim 3, Dave discloses the portable electronic device of claim 1 above. Dave further discloses the component disposed within the sealed cavity comprises electronic component (¶0091). However, Dave does not explicitly disclose the electronic components are one or more of: a processor; a memory; a printed circuit board; or an energy storage device.
Lor, from the same area of invention, show that the electronic components (116) may include a computer processors or controllers (¶0035) and are an equivalent structure known in the art. Therefore, because these two components were art-recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute the processors or controllers for electronic components.
With respect to claim 8, Dave discloses the portable electronic device of claim 1 above. Dave further discloses the portable electronic device sensor is a pressure sensor. However, Dave is silent about the sensor being a temperature sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dave with the teachings of Lor in order to substitute the pressure sensor of Dave with Lor’s temperature sensor for the predicable benefit of detecting the external temperature of the electronic device.
6.3	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of DING.
With respect to claim 7, Dave discloses the portable electronic device of claim 6 above. Dave discloses the portable electronic device has a  pressure transducer. However, Dave is silent about the pressure transducer is a microelectromechanical system (MEMS) device encased in a gel.  
DING, from MEMS pressure sensing elements, discloses a microelectromechanical system (MEMS) device encased in a gel (¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dave with the teachings of Ding so that Dave’s invention will have a MEMS pressure device encased in a gel as disclosed in DING’s invention for the predicable benefit of protecting the pressure sensor from harmful vibration.    
6.4	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Rothkopf.
With respect to claim 9, Dave discloses the portable electronic device of claim 1 above. Dave further discloses the second port is located proximate to the first port. However, Dave is 
Rothkopf, from the same area of invention, discloses housing 601 includes orifices 831, 832, 833 and 834 (which one of them are interpreted as second port) disposed proximate to apertures 821. Through aperture 821, crown module 642 (user interface) is attached to the housing 601 (¶0157-0158). Crown 642 is used to receive user input (¶0131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dave with the teachings of Rothkopf so that Dave’s second port is located proximate to a user interface element disposed in an opening of the housing of the portable electronic device for the predicable benefit of mounting or integrating the internal components of the device with the user interfaces, which may facilitate manufacturing and/or assembly of the device and operationally integrating multiple modules or subsystems of the electronic device to provide particular functionality or device features. 
With respect to claim 10, Dave discloses the portable electronic device of claim 1 above. Dave discloses the electronic device 90 is water resistant. However, Dave is silent about the sealed cavity is sealed with an adhesive disposed between a surface of the housing and a corresponding surface of a display assembly of the portable electronic device.
Rothkopf, from the same area of invention, discloses, the cover 609 is configured to fit within a corresponding recess formed within the housing 601. Force sensor 705 forms a gasket or seal between the cover subassembly 704 and the housing 601. The seal is  water-proof or water-resistant seal that helps to prevent water or liquid ingress into the internal cavity of the housing 601. The force sensor 705 may also be used to join the cover subassembly (704) to the housing (601) using an adhesive or film. Subassembly 704 comprises a display 120 (¶0142-143).
.            
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references used in the rejection separately or in combination fails to discloses the second port is fluidly coupled to a third port via a fluid channel, and wherein an audio transducer is disposed within sealed cavity, between the third port and a secondary barometric vent.  
Conclusion
With respect to claim 5, a proper search and consideration could not be adequately performed by the Examiner due to the 112 rejections present regarding the instant claimed invention, and also an art rejection could not be made due to issues related to the 112 rejection. However upon applicant' s amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made and a Final Action may/can result.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861                                                                                                                                                                                            


/DAVID Z HUANG/Primary Examiner, Art Unit 2861